ACCEPTED
                                                                                            03-13-00852-CR
                                                                                                    4224145
                                                                                   THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                       2/20/2015 9:49:08 AM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                      IN THE COURT OF APPEALS FOR THE
                           THIRD JUDICIAL DISTRICT
                               AUSTIN, TEXAS                             FILED IN
                                                                  3rd COURT OF APPEALS
                                                                      AUSTIN, TEXAS
                                                                  2/20/2015 9:49:08 AM
GREGORY LOPEZ                               §                       JEFFREY D. KYLE
Appellant                                   §                             Clerk
                                            §
vs.                                         §              Case No. 03-13-00852-CR
                                            §
STATE OF TEXAS                              §
Appellee                                    §

          APPELLANT’S UNOPPOSED MOTION TO AMEND BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

         COMES NOW Appellant, through his undersigned counsel, pursuant to

Rule 38.1(e) and 39.7 of the Texas Rules of Appellate Procedure, respectfully

requests the Court allow the filing of an Amended Brief in lieu of the original

brief. In support of his motion, Appellant shows unto the Court:

      1. On December 16, 2014, Appellant filed his Brief with the Third Court of

Appeals without the request for oral argument on the cover page of his brief.

      2. As required, any party requesting oral argument must note that request on

the front cover of the party’s brief. Due to this omission, Appellant is requesting

permission to file his Amended Brief with the request for oral argument on the

cover page.

      3. This motion is not filed in order to delay or hamper these proceedings.
   WHEREFORE, Appellant respectfully requests the Court grant his motion and

allow him to file an Amended Brief in lieu of the original brief to be considered by

this Court.

   Submitted this the 20th day of February, 2015.



                                      Respectfully submitted,

                                      SERGI AND ASSOCIATES P.C.
                                      329 South Guadalupe Street
                                      San Marcos, Texas 78666
                                      Tel: 512 392 5010
                                      Fax: 512 392 5042


                                      By: /s/ David K. Sergi
                                        David K. Sergi
                                        State Bar No. 18036000
                                        E-Mail: david@sergilaw.com

                                         ATTORNEY FOR GREGORY LOPEZ




                                         2
                     CERTIFICATE OF CONFERENCE

      As required by Texas Rule of Appellate Procedure 10.5(b) I certify that I

have conferred with the Comal County District Attorney’s Office, Joshua Presley,

counsel for Appellee and have been informed that Appellee takes no opposition to

our Motion to Amend Brief.

                                              /s/ David K. Sergi
                                             David K. Sergi




                         CERTIFICATE OF SERVICE

      This is to certify that on February 20, 2015 a true and correct copy of the

above and foregoing document was served on the Comal County District

Attorney's Office, Joshua Presley, by fax at (830) 608-2008.



                                             /s/ David Sergi
                                               David K. Sergi




                                         3